Citation Nr: 0400004	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  03-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of overpayment of $633 in 
VA pension benefits


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 RO decision by the Committee on 
Waivers and Compromises which denied the veteran's claim for 
waiver of recovery of an overpayment of $663 in VA pension 
benefits.


FINDINGS OF FACT

1.  The veteran has been charged with an overpayment of VA 
pension in the amount of $633, representing a second 
duplicate benefits check that was accidentally sent to him in 
February 2002.  The veteran was not legally entitled to the 
second check.

2.  The veteran's retaining and cashing the second check in 
February 2002 in the amount of $633 involved an intent to 
seek unfair advantage with knowledge of the likely 
consequences.  


CONCLUSION OF LAW

Waiver of recovery of the $633 pension overpayment is 
precluded because of bad faith on the part of the veteran.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from September 1952 to 
September 1954.

In a February 2000 decision, the RO awarded the veteran non-
service-connected disability pension, effective July 6, 1999.

In November 2001, the veteran filed a claim for additional 
benefits based on the need for regular aid and attendance.  
That same month, the RO awarded special monthly pension based 
on the need for aid and attendance, effective November 14, 
2001; the RO promptly notified the veteran.  The rate of 
monthly benefit payments increased from $98 to $633; the 
first check was to be mailed on December 1, 2001.

In February 2002, the VA accidentally issued the veteran two 
monthly pension checks, both of which were in the amount of 
$633.  The veteran did not return the second check, but 
cashed it and retained the proceeds.

According to a March 2002 financial status report, the 
veteran had not worked in two years.  His monthly net income 
(from VA pension benefits and Social Security Administration 
(SSA) payments) was $1,228; his wife also received SSA 
benefits in the amount of $324.  Total monthly net income for 
the veteran and his spouse was $1,552.  Total monthly 
expenses were $1,550 (consisting of expenses for food, 
utilities, cable television, health insurance, car insurance, 
credit card payments, and home health care).  The Board notes 
that, according to a January 2002 letter, the veteran is 
paying his son $600 per month to act as his attendant.   

The veteran wrote to the RO in April 2002 that he received 
the two pension checks on separate days.  He also stated that 
he believed that the second check was related to a November 
2001 claim for special monthly pension based on the need for 
aid and attendance.  He argued that he did not exhibit bad 
faith in retaining the additional check because he honestly 
thought that this was some back pay that VA owed him in 
connection with the November 2001 claim.  

According to a May 2002 VA letter from the veteran, it 
appears that the monthly pension payment increased to $1,235 
on February 1, 2002.  In late May 2002, the veteran was 
issued a check in the amount of $1,767, which appears to be 
the amount of pension back pay owed him since February 2002 
($2,400) less the amount owed by the veteran for the second 
check that was accidentally sent to him ($633).  Thus, it 
appears that the $633 pension overpayment has been collected.

II.  Analysis

The veteran seeks waiver of recovery of a $633 overpayment of 
pension benefits.  The notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000 are 
inapplicable to waiver claims.  Barger v. Principi, 16 
Vet.App. 132 (2002).  Even if those provisions were 
applicable, the VA has satisfied those provisions.  The file 
show that through discussions in correspondence, the RO 
waiver decision, and the statement of the case, the veteran 
has been notified of the evidence needed to substantiate his 
claim, and pertinent evidence has been obtained.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).

Since July 1999, the veteran was entitled to receive a VA 
pension, which periodically varied because of changes in 
countable income.  In November 2001, he filed a claim for 
additional benefits based on the need for regular aid and 
attendance.  The RO granted those benefits and notified the 
veteran of the award that same month.  In the notification 
letter, the RO specified that the new rate of benefit 
payments would be $633 as of the first check to be mailed on 
December 1, 2001.  The RO also specified that the new amount 
was due to the award of special monthly pension based on the 
need for aid and attendance.  

In February 2002, the veteran was accidentally mailed two 
monthly pension checks, each of which was in the amount of 
$633.  He cashed both checks and obtained the proceeds.  This 
resulted in overpayment of $633, which was created by the 
veteran's act of cashing the second check.  The Board finds 
that the debt was properly created.

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
veteran's request for waiver of recovery of the overpayment 
was denied by the RO because he showed bad faith in the 
creation of the debt, a statutory bar to waiver under 38 
U.S.C.A. § 5302(c).  "Bad faith" involves unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b)(2)

In this case, the RO had notified the veteran of all changes 
that were to occur in his monthly benefit payments.  Also, 
the veteran's argument that he thought he received the second 
check to cover back payment for the award of special monthly 
pension based on the need for aid and attendance does not 
provide sufficient excuse for retaining both duplicate 
checks.  He was informed of that award in November 2001 and 
was informed that his benefit payments would be first 
reflected in his check to be mailed in December 2001.  Thus, 
the RO clearly notified the veteran of the proper amounts of 
his prospective and retrospective awards.  The veteran knew 
or should have known that he was not entitled to the second 
check in February 2002 under any award or retroactive 
payment.  Given the facts and circumstances of this case, it 
is the judgment of the Board that the veteran's failure to 
inform the VA of the second check involved an intent to seek 
unfair advantage with knowledge of the likely consequences.  
This amounts to bad faith.  His bad faith precludes waiver of 
recovery of the overpayment.

The Board notes that, even if waiver of recovery of the 
overpayment were not precluded by the veteran's bad faith, 
recovery of the overpayment would not be against the 
standards of "equity and good conscience."

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a).  In making this determination, the facts 
and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment from the veteran, 
and whether recovery of the overpayment would defeat the 
purpose of benefits otherwise authorized.  38 C.F.R. § 
1.965(a).

In this case, while the VA was at fault for mailing the 
veteran a second check, the veteran was more at fault for 
accepting a second check that duplicated a check received 
only a few days earlier.  He had been reasonably and promptly 
informed of all benefit payments due to him.  The veteran's 
cashing of the check resulted in unjust enrichment to him.  
In addition, while the veteran contends that recovery of the 
overpayment would result in financial hardship, the Board 
finds no such hardship.  His financial status report 
indicates that his monthly net income is roughly equal to the 
amount of his monthly expenses.  However, one of those 
expenses is for home health care, which is actually a $600 
monthly payment to his son for services as an attendant.  In 
addition, the overpayment has already been recovered from a 
lump-sum check that was mailed to the veteran in late May 
2002 based on a retroactive increase in monthly pension 
payments (which was in turn based on a change on countable 
annual income).  There was no hardship from the recovery of 
the overpayment.

In sum, the Board concludes that waiver of recovery of the 
overpayment of $633 in VA pension benefits is precluded.  As 
the preponderance of the evidence is against the waiver 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $633 is denied.

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



